 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     KEISHON A. TERRELL,               ) NO. CV 18-6833-FMO (KS)
11                                     )
                     Petitioner,
12                                     )
             v.                        ) JUDGMENT
13                                     )
14   WARDEN,                           )
                                       )
15                   Respondent.       )
16   _________________________________ )
17
18         Pursuant to the Court’s Order, IT IS ADJUDGED that this action is dismissed without
19   prejudice.
20
21
22   DATED:       November 2, 2018                     ______________/s/_______________
23                                                          FERNANDO M. OLGUIN
                                                       UNITED STATES DISTRICT JUDGE
24
25
26
27
28
